DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "assuming" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, claim 11 will be examined as best understood, in this instance as “a grid-like figure is formed by a plurality of first virtual lines apart from each other in a direction perpendicular to a traveling direction of the vehicle and a plurality of second virtual lines apart from each other in the traveling direction of the vehicle” without the inclusion of the indefinite term “assuming”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (U.S. Patent Number 10,851,807) in view of Mokoenene (U.S. Patent Publication Number 2019/0044413).
Regarding Claim 1:
Bassi et al. discloses an apparatus for generating electric power from a motion, the apparatus comprising: a magnetic fluid storage unit (Fig. 7, fluid tank 107 and its related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.) in which a magnetic fluid is stored and from which the magnetic fluid is discharged by a pressing force (Fig. 7, fluid 103 with metal particles 500, and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.); a pipe unit through which the magnetic fluid discharged from the magnetic fluid storage unit moves (Fig. 7, piping network 109 and its related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.); and an induction coil unit arranged to surround a circumference of the pipe unit so that an induced electromotive force is generated when the magnetic fluid moves (Fig. 7, coils 503 and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.). While Bassi discloses discharging fluid by a pressing force, such as by walking (as well as the relative equivalency of the treading of people to vehicle movement), Bassi fails to explicitly teach the magnetic fluid is discharged by a pressing force of the vehicle.
However, Mokoenene discloses an apparatus for generating electric power from a motion of a vehicle, the apparatus comprising: a magnetic fluid storage unit in which a magnetic fluid is stored and from which the magnetic fluid is discharged by a pressing force of the vehicle (Figs. 1-2, vehicles shown traveling on a road 102 with overlay 106 and hoses 104, and their related discussion; see, for example, Abstract, paragraphs 0005, 0019-0020, 0037, etc. which disclose the fluid within the hoses being displaced by the pressure force caused by the vehicle wheel passing over the road). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bassi to utilize the pressing force of a vehicle, as taught within Mokoenene, to utilize a potentially larger pressing force, capable of use within a passive and pre-existing infrastructure. Furthermore, it has been held that with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). Stated another way, selecting a given external source for applying a pressing force would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Regarding Claim 8:
Modified Bassi teaches the limitations of the preceding claim 1. Modified Bassi further discloses wherein one end of the pipe unit is coupled to a discharge portion of the magnetic fluid storage unit, and another end of the pipe unit is connected to an inlet portion through which a magnetic fluid flows back into the magnetic fluid storage unit to form a closed loop (Bassi: Fig. 7, piping 109, panel 101, passage 105, fluid tank 107, fluid 103, etc., and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.), a pump-type storage tank in which a magnetic fluid discharged from the magnetic fluid storage unit is stored is provided adjacent to the discharge portion (Bassi: Fig. 7, pump 401, tank 400, etc., and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.), and a check valve configured to prevent a reverse flow of the magnetic fluid is provided between the pump-type storage tank and the discharge portion (Mokoenene: Figs. 1-2, control /non-return valve, and its related discussion; see, for example, paragraphs 0024-0025, 0042, etc.).
Regarding Claim 10:
Modified Bassi teaches the limitations of the preceding claim 1. Modified Bassi further discloses wherein the magnetic fluid storage unit is pressurized by the vehicle and is provided in plurality apart from each other at a certain interval (Bassi: Fig. 7, piping 109, passage 105, fluid tank 107, fluid 103, etc., and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc., see also Mokoenene: Figs. 1-2, vehicles shown traveling on a road 102 with overlay 106 and hoses 104, and their related discussion; see, for example, Abstract, paragraphs 0005, 0019-0020, 0037, etc. which disclose the fluid within the hoses being displaced by the pressure force caused by the vehicle wheel passing over the road), the pipe unit comprises a plurality of connecting pipes respectively connecting the magnetic fluid storage units (Bassi: Fig. 7, piping 109 and its related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc., see also Mokoenene: Figs. 1-2, hoses/pipes 104, and their related discussion; see, for example, paragraphs 0022, 0037, etc.), and the induction coil unit is provided in each of the connecting pipes (Bassi: Fig. 7, coils 503 and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.), and wherein, when the vehicle pressurizes each of the magnetic fluid storage units and the magnetic fluid is discharged, the magnetic fluid moves to an adjacent magnetic fluid storage unit and generates electric power while passing through an induction coil unit provided in the connecting pipe (Bassi: Fig. 7, coils 503, power source 505, etc. and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.).
Regarding Claim 11:
Modified Bassi teaches the limitations of the preceding claim 10. Modified Bassi further discloses a grid-like figure is formed by a plurality of first virtual lines apart from each other in a direction perpendicular to a traveling direction of the vehicle and a plurality of second virtual lines apart from each other in the traveling direction of the vehicle, the magnetic fluid storage unit is provided at an intersection of the grid-like figure, and the connecting pipe is provided at each side connecting the intersection (Bassi: Fig. 7, coils 503, power source 505, etc. and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.; see also Mokoenene: Figs. 1-2 and their related discussion; see, for example, paragraphs 0002, 0042, etc. which disclose supplying power to a grid).
Regarding Claim 12:
Modified Bassi teaches the limitations of the preceding claim 10. Modified Bassi further discloses wherein the magnetic fluid storage units and the plurality of connecting pipes are connected to each other to form a closed loop (Bassi: Fig. 7, piping 109, passage 105, fluid tank 107, fluid 103, etc., and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc., see also Mokoenene: Figs. 1-2, vehicles shown traveling on a road 102 with overlay 106 and hoses 104, and their related discussion; see, for example, Abstract, paragraphs 0005, 0019-0020, 0037, etc. which disclose the fluid within the hoses being displaced by the pressure force caused by the vehicle wheel passing over the road), and the magnetic fluid and a certain gas are included in the magnetic fluid storage unit and the connecting pipe so that the magnetic fluid moves when the vehicle is pressurized (Bassi: Fig. 7, fluid/gas 103, etc. and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.).
Regarding Claim 17:
Modified Bassi teaches the limitations of the preceding claim 1. Modified Bassi, in further view of Bassi, discloses an electrical equipment box configured to store electric power generated by the induction coil unit and transmit the power to the outside (Fig. 7, external power source 505 and its related discussion; see, for example, Col. 14, lines 37-62 which disclose the external power source can be a battery or for storing energy and used to power an external load).
Claim(s) 2-6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (U.S. Patent Number 10,851,807) in view of Mokoenene (U.S. Patent Publication Number 2019/0044413) and in further view of Horianopoulos et al. (U.S. Patent Publication Number 2007/0085342).
Regarding Claim 2:
Modified Bassi teaches the limitations of the preceding claim 1. Modified Bassi, in further view of Bassi, discloses a pressurized portion provided on an upper side of the system and pressed against the vehicle (Fig. 7, upper panel 101 and its related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.; see also Mokoenene: Fig. 1, overlay 106 and its related discussion); and a pressing portion configured to receive a pressing force of the pressurized portion and press the magnetic fluid storage unit (Fig. 7, tiles 100, upper panel 101, etc. for initiating pressure on fluid 103 within tank 107, and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.; see also Mokoenene: Fig. 1, overlay 106, pipes 104, and their related discussion). While Modified Bassi discloses a system containing the magnetic fluid storage unit, Modified Bassi fails to explicitly teach a container configured to contain the magnetic fluid storage unit.
However, Horianopoulos et al. discloses a container configured to contain the magnetic fluid storage unit (Figs. 1-6, pad 154 with pumping devices 116 drawing fluid from supply reservoir 112, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.); a pressurized portion provided on an upper side of the container and pressed against the vehicle (Figs. 1-6, pad 154 with pumping devices 116 drawing fluid from supply reservoir 112, contact surface 136, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bassi to teach a container to contain the magnetic fluid storage unit, as taught within Horianopoulos, to allow for added protection of the apparatus as it interacts with various external forces, as well as allowing for the apparatus to be portable, moved, or placed in different locations.
Regarding Claim 3:
Modified Bassi teaches the limitations of the preceding claim 2. Modified Bassi further discloses the pressing portion comprises a vertical portion having one end connected to a bottom surface of the pressurized portion and another end extending vertically downward, and a pressing plate coupled to the other end of the vertical portion to press the magnetic fluid storage unit (Bassi: Fig. 7, tiles 100, upper panel 101, etc. for initiating pressure on fluid 103 within tank 107, and their related discussion; see, for example, Col. 6, lines 19-41, Col. 7, lines 37-55, Col. 8, lines 33- 57, Col. 13, lines 4-27, Col. 14, line37-62, etc.; see also Horianopoulos: Figs. 1-6, contact surface 136, actuator 134, piston 126, spring 132, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.), wherein, when the pressurized portion is pressed by the vehicle and moves downward, the pressurized portion comes in contact with an upper end of the container and a distance in a downward moving direction is adjusted (Horianopoulos: Figs. 1-6, contact surface 136, actuator 134, piston 126, spring 132, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.).
Regarding Claim 4:
Modified Bassi teaches the limitations of the preceding claim 2. Modified Bassi, in further view of Horianopoulos, discloses an elastic member configured to return the pressurized portion to its original position when the pressing force is removed by the vehicle after the pressurized portion pressed by the vehicle is moved downward (Figs. 1-6, contact surface 136, spring 132, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.), wherein one end of the elastic member is coupled to a bottom surface of the pressurized portion, and another end is coupled to the container (Figs. 1-6, contact surface 136, actuator 134, piston 126, spring 132, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.).
Regarding Claim 5:
Modified Bassi teaches the limitations of the preceding claim 4. Modified Bassi, in further view of Horianopoulos, discloses when the pressurized portion is returned to its original position by the elastic member, the pressing plate is caught on a support frame provided in the container and a distance in an upward moving direction is adjusted (Figs. 1-6, contact surface 136, actuator 134, piston 126, spring 132, upper surface 160 etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.).
Regarding Claim 6:
Modified Bassi teaches the limitations of the preceding claim 2. Modified Bassi, in further view of Horianopoulos, discloses an anti-slip device configured to prevent the pressurized portion from being pushed in a moving direction of the vehicle by a force of the vehicle when the pressurized portion is pressed by the vehicle (Figs. 1-6, fastener receptors 155 and their related discussion; see, for example, paragraphs 0021-0027, etc.).
Regarding Claim 13:
Modified Bassi teaches the limitations of the preceding claim 11. While Modified Bassi discloses a system containing the magnetic fluid storage unit and connecting tube, Modified Bassi fails to explicitly teach the magnetic fluid storage unit and the connecting tube are contained in a case.
However, Horianopoulos et al. discloses the magnetic fluid storage unit and the connecting tube are contained in a case (Figs. 1-6, pad 154 with pumping devices 116 drawing fluid from supply reservoir 112, etc., and their related discussion; see, for example, paragraphs 0021-0027, etc.), and the magnetic fluid storage unit comprises an exposed portion pressed by the vehicle and an embedded portion to which the connecting tube is connected (Figs. 1-6, pad 154 with pumping devices 116 drawing fluid from supply reservoir 112, contact surface 136, connecting tubes 188, etc., and their related discussion; see, for example, paragraphs 0021-0027, 0032, etc.), wherein the embedded portion and the connecting tube are fixedly embedded in the case to form an integrated module in the form of a pad (Figs. 1-6, pad 154 with pumping devices 116 drawing fluid from supply reservoir 112, contact surface 136, connecting tubes 188, etc., and their related discussion; see, for example, paragraphs 0021-0027, 0032, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bassi to teach a case to contain the magnetic fluid storage unit and connecting tube, as taught within Horianopoulos, to allow for added protection of the apparatus as it interacts with various external forces, as well as allowing for the apparatus to be portable, moved, or placed in different locations.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (U.S. Patent Number 10,851,807) in view of Mokoenene (U.S. Patent Publication Number 2019/0044413) in view of Horianopoulos et al. (U.S. Patent Publication Number 2007/0085342) and in further view of Giannotta (U.S. Patent Publication Number 2020/0287480).
Regarding Claim 14:
Modified Bassi teaches the limitations of the preceding claim 13. Modified Bassi fails to teach a protective layer for protecting the pad is coupled to an upper surface of the module.
However, Giannotta discloses a protective layer for protecting the pad is coupled to an upper surface of the module (Figs. 2, 9A-10B, etc., protective platform 100 with cover 134, and their related discussion; see, for example, paragraphs 0011, 0043, 0048, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bassi to incorporate a protective layer, as taught within Giannotta, to shield the various components of the system from damage thereby improving the longevity of the apparatus.
Regarding Claim 15:
Modified Bassi teaches the limitations of the preceding claim 13. Modified Bassi fails to teach an anti-slip tape is attached to the upper surface of the module to prevent slipping of the vehicle.
However, Giannotta discloses an anti-slip tape is attached to the upper surface of the module to prevent slipping of the vehicle (Figs. 2, 9A-10B, etc., protective platform 100 with cover 134, and their related discussion; see, for example, paragraphs 0011, 0043, 0048, etc. which disclose a non-slip surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bassi to include an anti-slip surface, as taught within Giannotta, to prevent unintentional and undesirable movement of the apparatus throughout repetitive use.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (U.S. Patent Number 10,851,807) in view of Mokoenene (U.S. Patent Publication Number 2019/0044413) and in further view of Murakami (JP 2016111899 A).
Regarding Claim 16:
Modified Bassi teaches the limitations of the preceding claim 11. Modified Bassi fails to teach a rectifying unit configured to rectify a current generated by the magnetic fluid discharged from each of the magnetic fluid storage units.
However, Murakami discloses a rectifying unit configured to rectify a current generated by the magnetic fluid discharged from each of the magnetic fluid storage units (Figs. 1-2, rectifier 6 and its related discussion; see, for example, paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bassi to include a rectifying unit, as taught within Murakami, to convert the generated current into a usable and desired form of current compatible with the intended load.
Allowable Subject Matter
Claims 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to dependent claim 7: while the prior art of record discloses a similar apparatus, the prior art fails to teach, “a rotating shaft provided in the container; and a pressing force transmission member coupled to the rotating shaft to be rotated about the rotating shaft and having a first connecting portion connecting the pressurized portion to the rotating shaft and a second connecting portion connecting the rotating shaft to the pressing portion, wherein, when the pressurized portion is pressed, the first connecting portion rotates with respect to the rotating shaft while moving downward, and the pressing portion presses the magnetic fluid storage unit while the second connecting portion moves upward, and a first separation distance in a horizontal direction between the pressurized portion and the rotating shaft is less than a second separation distance in a horizontal direction between the rotating shaft and the pressing portion, and thus, when the pressurized portion is pressed by the vehicle, an upward moving distance of the pressing portion is greater than a downward moving distance of the pressurized portion,” which appears directed towards a non-obvious improvement over the prior art structure, when taken into consideration with claims 1 and 2, from which claim 7 ultimately depends.
With respect to dependent claim 9: the prior art of record fails to appropriately teach or suggest “an expansion and contraction joint configured to expand and contract according to a flow of the magnetic fluid is provided between the discharge portion and the check valve,” which appears directed towards a non-obvious improvement over the prior art structure, when taken into consideration with claims 1 and 8, from which claim 9 ultimately depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836